     Case 2:19-cv-05133-JDE Document 25 Filed 08/10/20 Page 1 of 1 Page ID #:775




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   BERTHA ELIZARRARAS,          )            No. 2:19-cv-05133-JDE
                                  )
12                                )
                      Plaintiff,  )            ORDER AWARDING ATTORNEY
13                                )
                   v.             )            FEES UNDER THE EQUAL
14                                )            ACCESS TO JUSTICE ACT,
     ANDREW SAUL, Commissioner of )
                                  )
                                               28 U.S.C. § 2412(d)
15   Social Security,
                                  )
                                  )
16                    Defendant.  )
                                  )
17
18
           Based upon the parties’ Stipulation (Dkt. 24), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees of $7,250 under 28 U.S.C. § 2412(d),
20
     subject to the terms of the above-referenced Stipulation. As a result of the
21
     Stipulation and this Order, Plaintiff’s Motion (Dkt. 20) is DENIED as moot.
22
23
     Dated: August 10, 2020
24
                                                 ______________________________
25                                               JOHN D. EARLY
                                                 United States Magistrate Judge
26
27
28
